DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 01/24/2022, has been entered. 

     Claims 6-7, 10-11, 14-15, 17-23 and 28-29 have been canceled previously 
     Claims 6-7, 10-11, 14-15, 17, 19-23 and 28-29 have been canceled previously 

      Claims 1, 8, 12 and, 13 have been amended. 

      Claims 1-5, 8-9, 12-13, 16 and 24-27 are pending.

3.  Applicant's election without traverse of the species (A) rabbit B cells / CD40L, (B)(C) cultivation of B cells in the presence of a mitogenic stimulant and / or antibody production stimulant (D) IL-2, IL-21 and IL-6 and (E) the specific steps of claim 13 in the Response to Restriction / Election, filed 04/27/2021, has been acknowledged.

     Note that IL-2 and IL-21 read on mitogenic stimulant and IL-2, IL-6 and IL-21 read on antibody production stimulant (e.g., see paragraphs [0061]-[0062] of the specification).

     Therefore, claims 1-5, 8-9 and 12-13 are being acted upon as they read on the elected species. 

     Claims 16 and 24-27 have been withdrawn from consideration as being drawn to the non-elected species.

      Applicant’s request for rejoinder of withdrawn claims that depend from or otherwise require all of the limitations of allowable generic claims has been acknowledged.

4. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 01/24/2022. 

    The rejections of record can be found in the previous Office Action, mailed 07/23/2021.  

5.  Claims 13(d) and 26(d) stand objected to because “IL21” should be “IL-21” as the proper designation.

6. Claims 1-5, 8-9 and 12-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kitamura et al. (WO 2011/052545) (1449; #11) as evidenced by Kitamura et al (US 2012/0214192) (1449; #4)
     in view of Dessain (WO 2009/105150) (1449; #16 , Urech et al. (US 2012/0288878), Borras et al. (US 2011/0117091), Sanders et al. (US 2013/0139274) and Schrader (US 2010/0255496) for the reasons of record / herein 


    
     Applicant argues the following.

     Applicants respectfully traverse the above rejections under 35 U.S.C. 103(a) for the reasons outlined below. 
Solely to expedite prosecution and without acquiescing to the Examiner's allegations, Applicants have limited the instant claims to rabbit B-cells co-cultivated with (rabbit) CD40L expressing BHK or CHO cells in the presence of IL-2 and IL-21. 

      The Examiner cited primary reference Kitamura (WO 2011/052545) as allegedly teaching the methods for producing antigen-specific B cell populations and single cells by culturing the B cells in the presence of IL-21+ IL-4+ IL-2 and CD40L expressing feeder cells. The Examiner further alleges that secondary references Dessain, Urechet, Borras, Sanders and Schrader illustrate that the prior-art on co-cultivation shows that the claimed steps was taught at the time of the invention. The Examiner alleges that: "(t)he various claimed steps of co-cultivating, recovering, providing, staining, depositing, determining and introducing all are explicitly / implicitly taught by the prior art co-cultivating and screening steps of selecting for rabbit B cells to produce antibodies to a variety of antigens of interest and isolating / provide the appropriate nucleic acids encoding said selected antibodies to recombinantly produce said antibodies as conventionally practiced at the time the invention was made" (last paragraph, page 5 of the outstanding Office Action). 

     Applicants respectfully disagree for the reasons outlined below. 

     The Examiner alleges that the primary reference Kitamura (WO 2011/052545) teaches: "(a) method for producing an antigen-specific B cell population comprising IgG-positive B cells specific to a specific antigen, the method comprising: i) culturing IgG-positive B cells together with the specific antigen in the presence of IL-21, while conferring stimulation to the IgG- positive B cells via CD40, a BAFF receptor and Fas on the IgG-positive B cells; and ii) screening for antigen-specific B cells specific to the specific antigen to obtain an antigen-specific B cell population comprising the IgG-positive B cells specific to the specific antigen." ([0008] item [1], emphasis added). 
Applicants submit that the Kitamura method requires the presence of the specific antigen, IL-21, CD40L (ligand for CD40 on the B-cell), BAFF (ligand for BAFF-R on the B-cell) and FasL (ligand for Fas on the B-cell) for the system to work, i.e. at least five components. Also, Kitamura uses mouse embryonic fibroblast cell line Balb/c 3T3 as feeder cells, which are transfected with i) a mouse CD40 ligand expression plasmid and ii) a BAFF expression vector (see paragraph [0060] spanning pages 24 and 25 of Kitamura. 
     Additionally, the Kitamura method requires two independent, successive cultivation steps. The method comprises a second cultivation stage in the presence of a CD40L and BAFF expressing feeder cell. For e.g. Kitamura says: "In view of a cell preparation time and the cell density of IgG- positive B cells of interest, the IgG positive B cells are preferably obtained by a method comprising culturing a cell population comprising B cells by performing a primary culture step on the cell population in the presence of IL-4 and a secondary culture step thereon in the presence of 
IL-21, while conferring stimulation to the cell population via CD40 and a BAFF receptor (a culture step). By carrying out such a two-stage culture process of using the different cytokines, IgG-positive B cells are allowed to grow in large quantities" (emphasis added). Applicants submit that the method of Kitamura is very different from that described in the instant claims. 

     The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 


    See MPEP 2123.   

     In addition to applicant’s limited and conclusory statements of the teachings of the prior art and ignoring the various factors associated with a method for producing an antibody methods of cultivating a rabbit B-cell secreting an antibody, etc.;
   it is noted that the transitional term “comprising” is inclusive or o   pen-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03.

     The teachings of the prior as a whole clearly teach the methods of producing an antibody, and cultivating a rabbit B-cell to secrete an antibody employing CD40L BHK or CHO cell in the presence of IL-2 and IL-21 encompassed by the teachings of record and their application to the claimed method.

     Here, it appears that applicant arguments are limited to Kitamura and conclusory arguments that do not sufficient address the multiple factors, agents, etc. that results in achieving Methods for Producing Antigen-Specific B Cell Population as taught by Kitamura as well as ignoring the teachings of the prior art as a whole.

     In contrast to applicant’s submission that the Kitamura methods two independent successive cultivation steps and that the methods of Kitamura is very different from that described in the claims;
      It is noted that paragraphs [0060]-[0063) of Kitamura teach that the amount of IL-21 contained in the cultures system in the screening step is not particularly limited, as long as it is an among at which IgG-positive B cells having affinity of a specific antigen can grow,
     the period of time required for the screening step depends on condition such as seeding density and cell type, where the screening step may be carried out repeatedly, while replacing feeder cells with fresh cells, including a secondary culture step in order to allow IgG-positive B cells as well as to the concentration and valence of the antigen may be changed to improve affinity of B cells for an antigen

    In response to applicant’s arguments based upon amending the claims to “with a rabbit CD40L expressing BHK or CHO cells in the presence of IL-2 and IL-21;
    It is noted that Urech (of record) teach various known cell types, including CHO and HEK293 cells for the expression of antigens of interest (e.g., see paragraphs [0059], [0077], [0122], Examples) and
    It was noted that Borras (of record) teach cell lines such as CHO to express antigens of interest (e.g., see paragraphs [0031], [0181], [0280], Table 8).

    




KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., methods for producing an antibody and/or methods of cultivating a rabbit B-cell secreting an antibody with a rabbit CD40L expressing BHK or CHO cell in the presence of IL-1 and IL-21 … were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of manipulating various known steps, ingredients, etc. to methods for producing an antibody and/or methods of cultivating a rabbit B-cell secreting an antibody with a rabbit CD40L expressing BHK or CHO cell in the presence of IL-1 and IL-21 with a reasonable expectation of success. 

     The following is reiterated for clarity and convenience.

     Kitamura et al. (US 2012/0214192) is the US PGPUB corresponding to PCT/EP2012/073232, filed 11/21/2012, the PCT application that (WO 2011/052545) and (US 2012/0214192) are based upon.

    In turn, the prior art is based upon Kitamura et al. WO 2011/052545 in Japanese, as evidenced by the English version US 2012/0214192.

    Kitamura et al. (US 2012/0214192) teach methods for producing antigen-specific B cell population,  including antigen-unreacted / non-contacted naïve B cell  (e.g., see paragraphs [0008], [0035], [0117]) including producing IgG antibodies of interest to show high selectivity for a particular antigen, by selecting IgG positive B cells displaying high affinity for an antigen
wherein the cultivation occurs by culturing B cells in the presence of IL-21, IL-4, IL-2 (e.g., see paragraphs [0068], [0076], [0120]), including CD40L, including feeder cells ([0037]) via seeding cells based upon the origin of the seed populations, including single cell (paragraph [0081]), including fibroblasts expressing CD40L on the IgG positive B cells to a specific antigen (e.g.. screening steps), including naïve B cells that have not reacted with an antigen and B cells that produce antibody (paragraphs [0008], [0009], [0035], [097]-[0106], including rabbit as the elected species and human B cells (e.g., see paragraph [0037]) via screening (e.g., see Abstract, paragraphs [0012], [0019], [0027], [0028], [0035], [0055], [0059]), including use of PCR (e.g., see paragraphs [0117])
   (see entire document, including Abstract, Technical Field, Background Art, Summary of Invention, Technical Problem, Solution to Problem, Brief Description of the Drawings, Description of Embodiments, Examples, Claims) 

    Kitamura et al. differs from the claimed methods, by not explicitly teaching co-cultivations with a rabbit CD40L expressing mammalian cells

   Note the specification discloses the instant specification discloses that non-mature B cells are naive B cells as well (e.g., see Summary of the Invention, Co-Cultivation, Reported Herein and Claims of the instant application).





    (see entire document, including Abstract, Field of the Invention, Background of the Invention,  Summary of Invention, Definitions, Description of the Figures, Detailed Description of the Invention, , including Post Germinal Center B cells on pages 18-20, Culturing on pages 20  22, Hybridoma Technology on pages 22-23, Antibodies, Modification of Antibodies, Examples, Claims). 

    Urech et al. teach Methods for Identifying Immunobinders of Cell-Surface Antigens, including 
methods of isolating, labeling and sorting, isolating immunobinder / immunoglobulin expressing cells using a cell sorter, including fluorescence activated cell sorter (e.g., see paragraphs [0004]-[0033], [0064], [0084]-0091], [0123]-[0137]), [0009], [0016], including clonally isolating, cells and nucleic acid sequences via PCR, / single cell-PCR, including functionally characterization of immunobinder / immunoglobulin,
     including rabbit / human antibodies / B cells / IgG expressing B cells (e.g., see paragraphs [0031], [0035], to antigens of interest (e.g., see paragraphs [0072]-[0077]).
      (see entire document, including Abstract, Background Information, Summary of the Invention, Brief Description of the Invention, Detailed Description, including Definitions, Antigen Expression, Immunobinder-Expressing Cells and Immunization, Screening Using Fluorescent-Activated Cell Sorting,  Affinity Assays to Antibodies Produced by the Isolated B cells, Further Processing of Isolated B cells for Antibody Production, Grafting of Immunobinders, Examples, Claims).

    Borras et al. teach Humanization of Rabbit Antibodies Using a Universal Antibody Framework (e.g., see, [0078]-[0100], [0203], [0210], [0217], Exemplification / Examples on pages 19-24) including B cell Screening Systems and FACS / flow cytometry based upon single cell sorting to select B cells that bind to a target of interest including rabbit recombinant antibodies (e.g., see paragraphs [0002]-[0011], [0032], [0037]-[0041], [0054], [0058]-[0063]
     (see entire document, including Abstract, Background Information, Summary of the Invention, Brief Description of the Invention, Detailed Description, Examples, Claims).

    With respect to rabbit CD40L,
    Sanders et al. teach the isolation and sequence of rabbit CD40L, including the applicability of rabbit CD40L to stimulate rabbit antibody production (see entire document, including paragraphs [0027], [0147], Examples, including paragraphs [0152]-[0192] (see entire document, including (Abstract Specification, Examples, Claims). 

     In addition to the teachings above, concerning IL-2, IL-21,
     Schrader et al. teach Methods of Isolating Cells and Generating Monoclonal Antibodies that have a high likelihood of making antibodies specific for a desired antigen,
     including Culture of rabbit antibody forming cells (AFC) for clonal expansion differentiation and testing of specificity of secreted antibodies, recovery of genetic information encoding the antigen-binding site of a desired antibody of a desired antibody from clones of rabbit antibody-secreting cells expressing if variable region genes as the binding sits of IgG monoclonal antibodies, obtaining a population of cells enriched in antibody-secreting cells that a usefully high frequency are likely to be producing a human antibody specific for components (see Summary of the Invention, Detailed Description of the Invention, Examples),
     including the use of a mixture of cytokines, including IL-2, IL-6 and IL-21 (e.g., see paragraphs [0147], [0150], [0152], [0153]),  
     including rabbit antibody secreting cells (e.g., see paragraphs [0172], [0173], Examples in paragraphs [0186]-[0208]) 
     (see entire document, Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, Examples, Claims).
    
    One of ordinary skill in the art at the time the invention was made would have been motivated to provide the co-cultivation methods of providing a rabbit B cell, including a non-mature B cells with rabbit CD40L expressing mammalian cells, including the provision of IL-1 and IL-21 in cultivate antigen specific antibody responses in IgG producing B cells to antigens of interest, including T cells antigens, as well as selecting single B cells directed to a particular antigen specificity of interest, including the use of fluorescent cell sorting / dyes, as well as employing said selected B cells to provide for the corresponding nucleic acid, vectors and host cells to produce said antibodies of interest in order to provide rabbit antibodies of interest as useful tools for a variety of applications  including immunoassays and bioassays and purification at the time the invention was made.  


     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

    "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

    Given that the prior art goal was to select for rabbit B cells to produce antibodies to antigens of interest,  
     incorporating a co-cultivation system incorporating various stimulants to B cell proliferation and maturation, including rabbit CD40L expressing BHK or CHO cell in the present of IL-2 and IL-21 in order to select and isolate and recombinantly produce such rabbit antibodies would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in selecting and recombinantly producing rabbit antibodies for a variety of immunoassays, bioassays and purification procedures at the time the invention was made.     

     Applicant’s arguments have not been found persuasive.

7. No claim allowed.

8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 10, 2022